       Case 1:17-cv-02989-AT Document 1002 Filed 11/05/20 Page 1 of 17




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

DONNA CURLING, et al.,                      )
                                            )
      Plaintiffs,                           )
                                            )   CIVIL ACTION
v.                                          )   File No. 1:17-cv-2989-AT
                                            )
BRAD RAFFENSPERGER, et al.,                 )
                                            )
                                            )
      Defendants.                           )

            COALITION PLAINTIFFS’ EMERGENCY MOTION
                   FOR EXPEDITED DISCOVERY
               AND IMMEDIATE INJUNCTIVE RELIEF

      This Court has long been aware of and concerned by Defendants’ failure to

properly secure and debug its E-Net system. Those concerns have proven

prescient in the November 3, 2020 election, which saw widespread increased

failures of the E-Net voter database system, creating a significant number of voting

delays, pollbook inaccuracies, discrepancies in voters’ voting records, inaccurate

voting information presented to voters, and disenfranchisement in some cases.

This motion seeks expedited discovery meant to identify a subset of voters who

were wrongly required to cast a provisional ballot while there is still time to

validate and count their provisional ballots, prior to final election results



                                           1
       Case 1:17-cv-02989-AT Document 1002 Filed 11/05/20 Page 2 of 17




certification and allow them to participate in the 2020 Presidential Election and to

require the Secretary to direct county superintendents to process, automatically

cure, and count the eligible votes in all provisional ballots affected and provide

clear instructions for how to segregate and cure the same in a timely and

transparent manner that can be verified by authorized monitors and poll watchers.

      I.     Current Flaws In the Voter Check-In System at Polling Precincts

      The Help America Vote Act requires states to implement a single

centralized, computerized, statewide voter registration list containing the name and

registration information of every legally registered voter in the State. 52 U.S.C. §

21083(a)(1)(A). As this Court explained in its Order on Paper Pollbook Backups,

in Georgia this is the ENET database system, which is maintained by Secretary of

State and is supposed to be regularly updated to reflect voting status for use in

electronic pollbooks that poll workers then access to verify voters’ registration and

voting status and to generate a voter access card that activates the specific

electronic ballot linked to the voter’s residence address. (Doc. 918 at 4-5).

Georgia uses the E-Net system on internet-connected laptops as early voting

electronic pollbooks and the new KnowInk PollPads as the electronic pollbooks on

Election Day. The E-Net system provides the data for the PollPads as well as the

absentee mail balloting applications.


                                           2
       Case 1:17-cv-02989-AT Document 1002 Filed 11/05/20 Page 3 of 17




      II.    Prior Proceedings Before This Court Concerning Systemic Flaws

      On August 21, 2020, Plaintiffs filed a Motion for a Preliminary Injunction

on Paper Pollbook Backups, [Doc. 800], which this Court granted on September

28, 2020 [Doc. 918]. In that motion, Plaintiff asks the Defendant to require “a

paper backup of the electronic pollbook at each polling precinct location which is

updated after the close of absentee in-person voting to facilitate the issuance of

regular or emergency ballot on election day.” [Id. at 3]. The Order noted that this

was not the first time, Plaintiffs had sought—or the Court had granted—relief to

address “critical deficiencies and vulnerabilities that impacted the reliability and

integrity of the State’s election technology infrastructure.” [Id. at 8, 21].

      The Order noted that:

             numerous declarations from voters highlighted instances
             where a voter’s registration status on MVP, the
             “outwardfacing system used to provide information to
             voters” did not match the voter registration status in the
             electronic pollbooks used to check in voters at the voting
             polls. . . And . . . individual voters described issues with
             the electronic pollbook, including . . . listing voters as
             having already voted.


(Id. at 24 (citing Doc. 579 at 98-111), 30 (citing Doc. 755 at 104-05), 32 (citing

Doc. 755 at 37-40)). It also noted that Plaintiffs presented evidence that the State

had failed to not only adequately address issues with the E-Net system itself, but


                                           3
       Case 1:17-cv-02989-AT Document 1002 Filed 11/05/20 Page 4 of 17




also to provide pollworkers and counties with training or guides to ameliorate these

issues. (Id. at 30 (citing Doc. 755 at 10-141), 32-33 (citing Doc. 755 at 37-40)).

The Order found that “Defendants have offered nothing to indicate concretely any

action taken in response to issues experienced by voters in November 2018 and

more recent elections to ensure that the information from ENET and the operation

of the electronic pollbooks is reliable, accurate, and updated.” (Id. at 23).

Ultimately the Court granted Plaintiff’s Motion because the evidence “Plaintiffs

provided in support of their motion demonstrates a system wide problem of

malfunctioning electronic PollPads beginning with the November 2019 pilot

elections, again in the June 2020 primary election, and most recently in the August

2020 runoff elections in tandem with wholly inadequate backup plans and voter

registration data deficiencies that resulted in voter disenfranchisement and that is

likely to continue in the upcoming Federal Presidential election.” (Id. at 63

(emphasis added).

      State Defendants were ordered to immediately “generate and transmit to

each county election superintendent at the close of absentee in-person early voting

an updated electors list in a format capable of printing by the election

superintendent that includes all of the information located in the electronic

pollbook.” [Id. at 64]. Rather than comply with the Order, Defendants


                                           4
       Case 1:17-cv-02989-AT Document 1002 Filed 11/05/20 Page 5 of 17




immediately appealed it and the Eleventh Circuit, without opinion, granted a stay.

State Defendants’ choice to avoid supplying accurate paper pollbook backups

indeed resulted in voting being shut down in Spalding County when PollPads

failed. The PollPads also failed in all locations in Morgan County.

      III.   Facts Establishing Immediate and Irreparable Injuries That Prior

             Order Sought to Prevent

      Once again, the combination of unremedied E-Net and PollPad failures,

coupled with poor training, lack of guidance about amelioration techniques, and

failure to provide emergency ballots, prevented voters from casting regular and, in

some cases, provisional ballots on November 3, 2020. On Election Day,

November 3, 2020, poll workers—supplied with incorrect information—told

numerous Georgia voters that the voter records indicated that the voters had

already voted in the November 2020 election, and therefore were ineligible to vote.

Other voters who had voted in early voting wre told that there is no record of their

having voted. (Affidavits to be provided, if necessary). Specifically, Coalition

Plaintiffs believe that information in the E-Net system was not accurately updated

to the PollPads used by multiple precincts in multiple counties. The outdated paper

electors lists distributed to the precincts of course cannot provide current

information for pollworkers’ decision making for issuing a ballot. Based on


                                           5
       Case 1:17-cv-02989-AT Document 1002 Filed 11/05/20 Page 6 of 17




reports from voters, poll workers, and poll watchers on Election Day, Plaintiffs

believe that these errors spread across numerous counties and affected thousands of

voters, but caused numerous voters to be required to vote provisional ballots

requiring additional steps by the voter. Thousands of voters were required to vote

on provisional ballots because of the Spalding County electronic pollbook failure.

Voters forced to vote provisionally did not have their vote accepted at the polling

places, are left to wonder whether their ballot will be accepted, and are at risk of

having their votes not count due to Defendants own failure to abide by the Court’s

previous order. A few examples follow simply to demonstrate the types of issues

encountered by many more voters across the State (additional evidence will be

filed as it become available, if necessary):

      One newly registered voter in Fulton County who registered in October was

told by poll workers, when he went to check-in on Election Day at his assigned

polling place, that he had already voted by absentee ballot when he had not. See

Aff. Spencer Kurtti, attached hereto as Exhibit 4, at ¶¶ 2-4, 9. He was told poll

workers that he had to vote provisionally which he did. Id. at ¶ 6.

      Another, first-time Georgia voter in DeKalb County who was registered in

2018 was told by poll workers, when she went to check-in on Election Day at her

assigned polling place, that she had already voted early and in person when she had


                                           6
          Case 1:17-cv-02989-AT Document 1002 Filed 11/05/20 Page 7 of 17




not. See Aff. Kristen Watt, attached hereto as Exhibit 6, at ¶¶ 2-4, 9, 12. She, too,

was told by poll workers she had to vote provisionally, which she did. Id. at ¶ 7.

Poll workers gave her a number (1-866-335-8683) to call and check the status of

her ballot, which she called on Election Day but her calls went unanswered. Id. at

¶ 8. Yet another registered DeKalb County voter was told by poll workers, when

she went to check-in on Election Day at her assigned polling place, that she had

already voted by absentee ballot when she had not. See Aff. Laura Singley,

attached hereto as Exhibit 5. She, requested to vote provisionally, and then did.

See id.

      Another registered DeKalb County voter who went to check-in on Election

Day at her assigned polling place, was told by poll workers that she had already

received the absentee ballot she requested by mail on or around October 18 and

returned it on or around October 22, when she had not. See Aff. Sarah Caroline

Blount Taylor, attached hereto as Exhibit 3, at ¶¶ 2-6. She, too, was told by poll

workers to vote provisionally which she did. Id. at ¶ 7. Poll workers also told her

that her vote would be counted by November 15, 2020. Id. at ¶ 8.

      Yet another registered DeKalb County voter was told by poll workers, when

he went to check-in on Election Day at his assigned polling place, that he had

already voted by early and in person when he had not. See Aff. Jordan Truesdale,


                                          7
          Case 1:17-cv-02989-AT Document 1002 Filed 11/05/20 Page 8 of 17




attached hereto as Exhibit 2. The poll worker also told Mr. Truesdale that his

information stated that Mr. Truesdale was at the wrong polling place. See id.

After concluding a phone call regarding Mr. Truesdale, the poll worker was able to

bypass or clear the message in the system that indicated that Mr. Truesdale voted

early in person, and Mr. Truesdale was able to vote using the touchscreen machine.

See id.

      Another voter who has voted several times in Fayette County without

incident prior to thus most recent election, attempted to vote in person at her

assigned polling place on Election Day and, when she went to check-in, the poll

worker looked her name up in what appeared to be a paper pollbook and informed

her that she had already voted in person, when she had not. See Aff. Judith Hull,

attached hereto as Exhibit 7, at ¶¶ 2-4, 12 . She, too, was told she had to vote

provisionally, which she did. She, too, received a phone number (1-833-547-

8683), from poll workers who told her that other voters at this precinct has

experienced the same issue and that she could call the number to see if her vote

was counted. Id. at ¶¶ 5-6. When she called this number later on Election Day,

she spoke to a man who told her that there was a “computer glitch from the

Secretary of State’s office[,]” that this happened to “a lot of” other people, and that

he could not guarantee her vote would be counted. Id. at ¶ 7.


                                           8
       Case 1:17-cv-02989-AT Document 1002 Filed 11/05/20 Page 9 of 17




      Plaintiffs are continuing to collect evidence on the wide-ranging scope of

these problems, but are aware of a significant number of voters reportedly

impacted. Because Plaintiffs likely have learned of only a small fraction of cases

statewide, the number of impacted voters could be far higher than they know.

Nevertheless, the fact that all of the aforementioned voters have different voting

registration histories, polling precincts, and were given differing information about

these issues and how they would be resolved, but all experienced the same issue

and, in some cases, were told these issues were widespread and directly

attributable to the State Defendants, suggests that this is not an isolated incident

that can be blamed on counties or individual polling places. It is precisely the type

of system-wide failure that the concerned the Court and Coalition Plaintiffs in the

weeks leading up the Election Day—and it is precisely the type of issue State

Defendants deliberately avoided remediating by filing their interlocutory appeal.

The difference is that, this time, Coalition Plaintiffs and voters are about to suffer

an irreparable injury that only immediate injunctive relief can prevent.

      IV.    Argument and Citations to Authority

      This Motion seeks information through expedited discovery, which this

Court has the discretion to grant, and specific injunctive relief based on the

information disclosed, which the Court may grant under the familiar tests. See


                                           9
       Case 1:17-cv-02989-AT Document 1002 Filed 11/05/20 Page 10 of 17




McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998). At the

preliminary injunction stage, a district court “need not find that the evidence

positively guarantees a final verdict in plaintiff’s favor,” and may rely on affidavits

and hearsay materials which would not be admissible evidence for a permanent

injunction, if the evidence is “appropriate given the character and objectives of the

injunctive proceeding.” Levi Strauss & Co., v. Sunrise Int’l Trading Inc., 51 F.3d

982, 987 (11th Cir. 1995) (quoting Asseo v. Pan American Grain Co., 805 F.2d 23,

26 (1st Cir. 1986)). Federal courts “possess broad discretion to fashion an

equitable remedy.” Black Warrior Riverkeeper, Inc. v. U.S. Army Corps of

Engineers, 781 F.3d 1271, 1290 (11th Cir. 2015); Castle v. Sangamo Weston, Inc.,

837 F.2d 1550, 1563 (11th Cir. 1988) (“The decision whether to grant equitable

relief, and, if granted, what form it shall take, lies in the discretion of the district

court.”). “Crafting a preliminary injunction is an exercise of discretion and

judgment, often dependent as much on the equities of a given case as the substance

of the legal issues it presents.” Trump v. Int’l Refugee Assistance Project, 137 S.

Ct. 2080, 2087 (2017) (per curiam); Kansas v. Nebraska, 574 U.S. 445, 456 (2015)

(noting that a court of equity may “‘mold each decree to the necessities of the

particular case’ and ‘accordfull justice’ to all parties”). Here, Plaintiffs meet all

criteria.


                                            10
       Case 1:17-cv-02989-AT Document 1002 Filed 11/05/20 Page 11 of 17




      First, substantial state law establishes that Defendants had a duty to provide

accurate information to polling precincts. In addition, the State Election Board’s

regulations require that “[p]rior to delivery to a polling place, the election

superintendent or registrars shall cause the electronic poll books to accurately

mark all persons who have been issued or cast absentee ballots in the election.” Ga.

Comp. R. & Regs. 183-1-12-.19(8) (emphasis added). They further require that

             every polling place to be equipped with a paper backup
             list of every registered voter assigned to that polling
             place. The paper backup list shall be used in case the
             electronic poll books do not properly function. The
             superintendent shall cause poll workers to be adequately
             trained in checking in voters on both electronic poll
             books and paper backup list.

Ga. Comp. R. & Regs. 183-1-12-.19(1). They also require that “[f]or electors

whose names are added to the voter registration rolls after the preparation of the

electronic poll books, the registrars shall provide a printed supplemental list for use

at the affected polling places.” Ga. Comp. R. & Regs. 183-1-12-.19(10) (emphasis

added). Defendants refusal to abide by the Court’s previous Order and the ensuing

and utterly predictable disenfranchisement of voters across multiple counties and

precincts violates these laws and regulations. Indeed, had Defendants simply

abided by the Court’s previous Order, many of these problems may have been

ameliorated, if not entirely prevented.



                                           11
       Case 1:17-cv-02989-AT Document 1002 Filed 11/05/20 Page 12 of 17




       Moreover, the Georgia Election Code, which includes provisions to fulfill

the state’s obligations under HAVA, provides that individuals whose names do not

appear on the list of registered electors should be allowed to cast provisional

ballots and have their votes counted if they later prove their eligibility. O.C.G.A.

§§ 21-2-418, 419. In this case, allowing the relief Coalition Plaintiffs seek, that is,

information concerning the voters who were forced to cast a provisional ballot due

to E-Net, electronic pollbook, and PollPad errors, should facilitate proof of their

eligibility to vote.

       Second, Coalition Plaintiffs and Georgia voters will suffer substantial

immediate and irreparable harm if the Defendants do not promptly identify all

Georgia voters affected by these ENET defects. As this Court is aware, Georgia

law provides only a limited period to cure and process provisional ballots before an

election is certified. Unless the State Defendants diagnose the problem, identify

affected voters, and instruct counties to count provisional ballots cast by those

voters by November 6, the voters will be disenfranchised through a predictable

failure on State Defendants’ part. Finally, the requested relief would cause no

harm to any State Defendant other than the incidental cost of fixing a problem that

never should have existed. This cost is amply outweighed by the harms suffered

by Plaintiffs if eligible votes are not counted. As a result, the balance of the


                                          12
       Case 1:17-cv-02989-AT Document 1002 Filed 11/05/20 Page 13 of 17




equities favors granting Plaintiff’s the immediate and injunctive relief requested

herein.

      V.     Relief Requested

      Coalition Plaintiffs will be seeking additional relief relating to the issues

raised in this Motion, but given the time-sensitivity of this request, is limiting the

relief sought to the following:

      To ensure that this recurring and completely foreseeable voter

disenfranchisement issue does not continue in the upcoming runoff elections and

all future Georgia elections, Plaintiffs request that Defendant immediately and in

no event later than 4:00 p.m. on November 5, 2020.

      1)        Provide a complete explanation of the problems that caused

                discrepancies in voter information in E-Net, electronic pollbooks,

                and PollPads including when it first became aware of this

                discrepancy or any technology issue that could cause the same;

      2)        Provide the number of voters who experienced issues of missing or

                inaccurate voter records resulting in requiring provisional ballots or

                complete disenfranchisement;




                                           13
      Case 1:17-cv-02989-AT Document 1002 Filed 11/05/20 Page 14 of 17




      3)        Provide Coalition Plaintiff with the names and contact information

                of voters required to cast provisional ballots in each county as a

                result of inaccurate voter records in the State’s system;

      4)        Issue an immediate Official Election Bulletin and publish the

                information it contains on Firefly and The Buzz for all election

                officials, which explain any system errors that affected the

                pollbooks;

      5)        Direct Superintendents to process, automatically cure, and count

                the votes in all eligible provisional ballots affected and provide

                clear instructions for how to segregate and cure the same in a

                timely manner and, in any event, before county certification of

                results; and

      6)        Provide Plaintiffs with full database access on an ongoing basis to

                the logs and error codes attributable to this coding error or

                discrepancy, including specifically logs and error codes associated

                with the specific voters identified in this motion, and the current

                status of each provisional ballot.

Plaintiffs further request that the Court order Defendants to:




                                          14
      Case 1:17-cv-02989-AT Document 1002 Filed 11/05/20 Page 15 of 17




      7)       Explain, in detail, the interactions Defendants have had with

               Dominion Voting System, KnowInk, Civix or other vendors to

               ameliorate this issue;

      8)       Provide the instructions, guidance and explanations, given to

               counties since October 12 regarding the problem; and

      9)       To provide such other and further relief as necessary.

                                  CONCLUSION

      For these reasons, Plaintiff respectfully requests that the Court enter an

order, effective immediately, awarding it the above requested expedited discovery

and immediate injunctive relief. A proposed order is attached.


      Respectfully submitted this 5th day of November, 2020.



                                              /s/ Bruce P. Brown
                                              Bruce P. Brown
                                              Georgia Bar No. 064460
                                              BRUCE P. BROWN LAW LLC
                                              1123 Zonolite Rd. NE
                                              Suite 6
                                              Atlanta, Georgia 30306
                                              (404) 881-0700




                                         15
      Case 1:17-cv-02989-AT Document 1002 Filed 11/05/20 Page 16 of 17




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                            Civil Action No. 1:17-CV-2989-AT
v.
E
BRAD RAFFENSPERGER, ET AL.,
Defendants.

                     CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1(D), I hereby certify that the foregoing document has

been prepared in accordance with the font type and margin requirements of LR 5.1,

using font type of Times New Roman and a point size of 14.

                                            /s/ Bruce P. Brown
                                            Bruce P. Brown
      Case 1:17-cv-02989-AT Document 1002 Filed 11/05/20 Page 17 of 17




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                               Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER , ET AL.,
Defendants.

                          CERTIFICATE OF SERVICE

      I hereby certify that on November 5, 2020, a copy of the foregoing was

electronically filed with the Clerk of Court using the CM/ECF system, which will

automatically send notification of such filing to all attorneys of record.

                                               /s/ Bruce P. Brown
                                               Bruce P. Brown
